RESOLUCIÓN
Acogido el escrito de Elías Arroyo Rivera como una mo-ción de reconsideración, y habiendo comparecido el Colegio de Abogados para informar que el 6 de diciembre de 2005 Arroyo Rivera cumplió con el pago de sus cuotas atrasadas, *545se accede a la solicitud y se ordena su reinstalación única-mente al ejercicio de la abogacía.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rivera Pérez no intervino.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo